                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA


                                      )
ERMILLC,                              )
                                      )
          Plaintiff,                  )
                                      )                     Civil Action No. 5:19-cv-124-D
    vs.                               )
                                      )
NORTHSTATE SURGICAL DEVICES, LLC., and)
MARY PATRICIA COPPEDGE,               )
                                      )
          Defendants.                 )
                                      )
                                      )


                                            ORDER

       THIS MATTER is before the Court on Plaintiff ERMI LLC' s Consent Motion to Stay

Proceedings Pending Decision on MDL Trapsfer.

       FOR GOOD CAUSE SHOWN, it is hereby ORDERED that all further proceedings and

deadlines in this case are stayed pending a resolution of the MDL transfer motion.

       SO ORDERED.     This~     day of August 2019.
